Title: From Thomas Jefferson to the Virginia Delegates in Congress, 18 December 1780
From: Jefferson, Thomas
To: Virginia Delegates



Messieurs
A Richmont le 18. Decemb. 1780.

J’ai pris les informations nécessaires pour connoitre les rades d’ou les vaisseaux de guerre François qu’on stationneroit cet hiver dans notre Baye pourroient proteger le plus efficacement son commerce, etre le plus en sureté et avoir la meilleure retraite. Celles d’Hampton et d’York sont les seules qui commandent l’entrée de la Chesapeak; aucun vaisseau ne peut y pénétrer sans être vu de l’une ou l’autre de ces deux places. La rade D’Hampton est plus à portée des caps d’environ une heure ou une heure et demi de navigation et par cet avantage l’emporte de beaucoup. Mais d’autres considérations la rendent très infèrieure à celle d’York. Les vaisseaux ne sont pas dans la première parfaitement à l’abri des tempetes; on n’y peut recevoir aucune assistance de la terre contre une supériorité maritime, si petite qu’elle soit. Un Vaisseau de ligne ne peut remonter plus haut qu’à environ huit milles de Burwell’s Ferry et une frégate qu’à Jamestown, sans s’alleger; il est vrai qu’en prenant ce dernier parti, elle pourroit s’avancer Jusque par dela Hoods, ou elle seroit en toute sureté. D’York-town au contraire, on a également vue sur la Baye quoiqu’on en soit un peu plus éloigné; le port y est parfaitement sur pendant tout l’hyver; les batteries de la place peuvent par une coopération sauver de la nécessité de faire retraite devant une petite supériorité de Force; et si la retraite étoit indispensable, l’on a quatre brasses d’eau jusqu’à portopotauk, 25 miles audessus d’York et 6. au dessous de West-point ou la rivière a un mile et demi de large, mais ou le chenal n’a que 150. Verges et s’etend le long de la rive du nord. Il y a une barre à cet endroit, on ne trouve que 18. pieds d’eau quand la marée est haute. Cette derniere profondeur se soutient jusqu’a Cumberland sur la pamunkey et jusqu’à King and queen Court house sur la Mattapany. A Cumberland la riviere a 100. ou 120. yards de large, à King et queen Court house elle en a 250. et ces deux places sont dans le  coeur du pays. Il paroit d’après cela que des Fregates auroient une retraite sure à tous égards; mais que des vaisseaux de ligne ou tous autres tirant plus de 18. pieds d’eau ne seroient pas dans le même Cas. On peut d’ailleurs se procurer plus facilement à Yorktown qu’à Hampton les rafraichissemens necessaires et toutes ces considérations paroissent devoir lui obtenir la préférence. J’ai l’h. d’E. &. &.

signé Th. Jepherson.

